DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/09/2021
Claims 1, 2, 7-12 and 17-20 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuta (US 9,238,527) in view of Andersen (US 9,211,994) in view of Richter (US 5,344,045).

1: Kakuta discloses gravity-oriented one-way valve container apparatus for automatically opening and closing a container of fluid with no intrusion of air, the gravity-oriented one-way valve container comprising:

(i)    a container body 13;

(iii)    a bladder 11 mounted inside said container body, adapted to contain fluid contents and exclude air (fig. 6 and 11).

Kakuta discloses squeezing the container body while in the tilted position to unseal the valve and releasing the bottle in the upright position to reseal the valve (col. 10, ll. 56-67 – col. 11, ll. 1-27; fig. 4 and 5) but fails to disclose automatically releasing and sealing the valve in the tilted and upright positions. Andersen represents evidence of (iv) a valve 212 adapted to automatically seal the container 104 when said container body is in a vertical orientation and to automatically unseal the container when said container body is in a tilted orientation (col. 12; ll. 22-40). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the valve assembly of Kakuta to include the automatic valve assembly of Andersen in order to prevent unintentional spilling of the stored liquid.

Kakuta discloses an air valve but fails to disclose a vent hole in the container body. Richter teaches (ii) at least one ventilation hole 38, 108, 110 in said container body, adapted to allow rapid equilibration of air pressure within said container body (col. 5, ll. 1-30). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the 

In order to use equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Richter represents evidence that ball shaped valves existing in bottles were art-recognized equivalent structures for U-shaped valve bodies nested in containers. Therefore, because these two valves were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ball shaped valve for the U-shaped valve.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

2, 12: Kakuta-Andersen-Richter discloses the gravity-oriented one-way valve container apparatus of claim 1, further adapted for use with a bottle-type beverage container (Kakuta; abstract).

10, 20: Kakuta-Andersen-Richter discloses the gravity-oriented one-way valve container apparatus of claim 1, further comprising multiple ventilation holes 19 at the top of the neck of said container body (Kakuta; col. 7, ll. 42-52).

11: Kakuta discloses gravity-oriented one-way valve container method for automatically opening and closing a container of fluid with no intrusion of air, comprising:

(i) providing a gravity-oriented one-way valve container apparatus, comprising:
(a)    a container body 13;

(c)    a bladder 11 mounted inside said container body, adapted to contain fluid contents and exclude air; and

(fig. 4 and 5).

Kakuta discloses squeezing the container body while in the tilted position to unseal the valve and releasing the bottle in the upright position to reseal the valve (col. 10, ll. 56-67 – col. 11, ll. 1-27; fig. 4 and 5) but fails to disclose automatically releasing and sealing the valve in the tilted and upright positions. Andersen represents evidence of (d) a valve 212 adapted to automatically seal the container 104 when said container body is in a vertical orientation and to automatically unseal the container when said container body is in a tilted orientation (col. 12; ll. 22-40). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the valve assembly of Kakuta to include the automatic valve assembly of Andersen in order to prevent unintentional spilling of the stored liquid.

Kakuta discloses an air valve but fails to disclose a vent hole in the container body. Richter teaches (ii) at least one ventilation hole 38, 108, 110 in said container body, adapted to allow rapid equilibration of air pressure within said container body (col. 5, ll. 1-30). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the vent of Kakuta to include the through holes of Richter in order to ensure the inner layer releases and collapses from the outer layer.

In order to equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Richter represents evidence that through vent holes existing in bottles were art-recognized equivalent structures for cylindrical vents in containers. Therefore, because these two vents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the through vent holes in the container for the cylindrical vents.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuta (US 9,238,527) in view of Andersen (US 9,211,994) in view of Richter (US 5,344,045) in view of Poggio (US 2013/0008921).

9, 19: Kakuta-Andersen-Richter discloses the gravity-oriented one-way valve container apparatus of claim 1, further comprising holes 19 in the upper neck of said container body, a neck seat 22 mounted in the lower neck of said container (Kakuta; fig. 1 and 2).

Kakuta-Andersen-Richter fails to disclose a ball. Poggio teaches a ball 51 movably encompassed by the neck of said container body, above said neck seat 52 [0103]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the valve member of Kakuta-Andersen-Richter to include the ball valve of Poggio in order allow gas to be evacuated from the decanter as well as control the exit of fluid from the decanter.

In order to equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Richter represents evidence that ball shaped valves existing in bottles were art-recognized equivalent structures for U-shaped valve bodies nested in containers. Therefore, because these two valves were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ball shaped valve for the U-shaped valve.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).


Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735